Citation Nr: 1706461	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  08-02 448	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active military duty from April 1969 to June 1971 in the United States Army, including service in the Republic of Vietnam.  His military commendations included the Air Medal, Vietnam Service Medal, the Vietnam Campaign Medal, the Vietnam Cross of Gallantry with Palm Unit Citation Badge, and the Vietnam Cross of Gallantry with Gold Star Unit Citation Badge.  The Veteran passed away in September 2006.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In June 2009 and September 2011, the Board remanded this claim for further development.  In March 2016, the Board denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  

The appellant appealed the claim to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2016, VA's General Counsel and the appellant (through her attorney) filed a Joint Motion for Remand (JMR) with respect to the appealed claim.  By an Order dated in that same month, the Court granted the JMR, and the issue of entitlement to service connection for the cause of the Veteran's death was remanded to the Board for action consistent with the JMR.  Per below, in February 2017 the Board remanded the issue of entitlement to service connection for the cause of the Veteran's death.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

On October 24, 2016, the Court vacated and remanded the March 30, 2016, Board decision.  On November 17, 2016, the Board mailed the appellant a notice letter, in accordance with Kutscherousky v. West, 12 Vet. App. 369 (1999).  Subsequent to that date, the appellant appointed a new representative; however, that new representative was not provided with a notice letter.  See Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015).  As such, a due process error has occurred, which is the basis for the vacatur of the February 2, 2017, Board remand.

Accordingly, the February 2, 2017 Board remand addressing the issue of service connection for the cause of the Veteran's death is vacated.




	                        ____________________________________________
	JOHN Z. JONES
	Veterans Law Judge, Board of Veterans' Appeals




